      Case 1:20-cv-02230-TWP-TAB Document 1 Filed 08/25/20 Page 1 of 5 PageID #: 1




                                                                                       FILED
                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA                          1:48 pm, Aug 25, 2020
                             INDIANAPOLIS DIVISION
                                                                                 U.S. DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF INDIANA
                                                                                 Roger A.G. Sharpe, Clerk
Eric J. MAPES, et al.                        )
           Plaintiffs                        )
                                              )                 1:20-cv-02230-TWP-TAB
vs.                                          )        Case No. ___________________
                                              )
Monica Foster .                              )
                  Defendants.                  )


                       _________________
         PETITIONERS NOTICE OF COMPLAINT AND COMPLAINT
                         _________________

                Mr. Eric J. MAPES, for his cause of action against Monica Foster under the
                                   JURISDICTION
28 U.S.C. 1331 and pursuant to: In. Const. Art. 1 Sec 12 , 6th AMENDMENT U.S. CONST. , 4th
AMENDMENT U.S. CONST. ; 14th AMENDMENT U.S. CONSTITUTION ;Title II of the Americans
with Disabilities Act 42 U.S.C. 12101 et seq. . , Title III of the Americans With Disabilities Act , 42
U.S.C. §§ 12181-12189 et seq. ; Section 504 of the Federal Rehabilitation Act 29 U.S.C. § 701 et
seq. ; The Matthew Shepard and James Byrd Jr. Hate Crimes Prevention Act 18 U.S.C. 249 (2009) ,
and Title VI of the Civil Rights Act of 1964.


                                                FACTS
1. Mr Eric MAPES, is a disabled individual that resides in the State of Indiana and is disabled due to a
rare speech disorder, severe hearing loss , communicational disabilties, physical disabilities and other
disabilities.
2. At all times material, Monica Foster E, was and continues to be part of a corporation/business that
provides Federal Public Defender Services to the public , authorized to conduct business by the
licensing of the State of Indiana and in the United States, with her principal place of business located at
111 Monument Circle, Suite 3200 Indianapolis, IN. 46204
3. Mr MAPES has continued to bring up his concerns regarding many people using his disabilities
                                         -1-
   Case 1:20-cv-02230-TWP-TAB Document 1 Filed 08/25/20 Page 2 of 5 PageID #: 2


against him with Monica Foster acting as his counsel.
4. Monica Foster , has chosen to disregard those concerns and his rights .
5. Monica Foster has filed a motion which does show actual discrimination and using Mr. MAPES’
communicational disabilties to declare why she doesn’t want to be his counsel. 6. In the presence of
Mr. MAPES’ Dr. , Monica Foster again makes the same statement where she is unwilling to work with
Mr MAPES dues to his communicational disabilities and then tries to convince Mr. MAPES she is not
discriminating when she is using a disability symptom and or/condition to justify why she has chosen
to withdraw .
7. At no time has Monica Foster provided any necessary accommodations to ensure she was giving Mr
MAPES an equal opportunity or to establish effective communications with Mr MAPES that does live
with communicational and other disabilities.
8. Monica Foster’s unlawful actions does show Mr. MAPES has now sustained actual improper
psychological intimidation/pressure, and unduly oppressive conditions causing intent to emotionally
and/or physically harm Mr MAPES and cause a worse impact to his disabilities .
9. Monica Foster failed to prevent the foreseeable misconduct and ongoing mental abuse.
10. Monica Foster has shown focusing solely on Mr. MAPES’ adverse disability affects have and not
once ever considered those effects or his disabilities.
11. Mr MAPES, his family and Dr. believe, and therefore aver, that Monica Foster acted in direct bias
and intentionally attacked and retaliated on Mr MAPES because of a protected characteristic and has
continued to show prejudice towards Mr MAPES’ disabilities and rights.
12. Monica Fosters inhumane unlawful actions more fully set forth above were willful, wanton and
outrageous, done with malice aforethought, and intended to injure and defame Mr. MAPES on the
direct basis of my disability now have shown Monica Foster’s actions has caused Mr MAPES to further
incur and suffer severe emotional distress, embarrassment, loss of self esteem, humiliation,
psychological injuries, financial loss and burdens that prevented Mr MAPES his full enjoyment of his
rights , life(to be secure in person), and inclusion in society as a disabled person.
13. As a direct result of Monica Foster’s wrongful conduct, Mr. MAPES has suffered the injuries
alleged herein causing him to be in fear of further retaliation, mental/psychological abuse, harm,
discrimination and mistreatment .
14. As a direct result of the Courts unlawful conduct Monica Foster has used a disability against Mr.
MAPES to interfere with access to services and rights that protect disabled individuals from
discrimination. The Court supporting the discrimination has shown plausible concerns and prejudices
                                                 -2-
   Case 1:20-cv-02230-TWP-TAB Document 1 Filed 08/25/20 Page 3 of 5 PageID #: 3


against a persons disability and their rights they have assisted Monica Foster with in the retaliatory and
discriminatory conduct to deny services allowed under the Constitution as well under U.S. and Federal
laws causing Mr. MAPES to be in fear of further retaliation, mental/psychological abuse, harm,
discrimination and mistreatment that the Court has already shown they allow even attorneys to
discriminate against disabled individuals after valid oppositions have been made.
             COUNT I: RETALIATION OF A DISABLED AMERICAN
  TITLE III ADA 28 C.F.R. 36.206 / Title II ADA 28 C.F.R,. 35.134
15. Mr. MAPES incorporates all paragraphs of this Complaint above and herein as if fully set forth
under this count and further alleges:
16. The email received by Monica Foster on/or about 9, Aug. 2020 shows Monioca Foster declaring
she is unable to work with someone with communicational disabilities and uses that to justify
withdrawing from counsel after valid oppositions were made regarding the ongoing mistreatment and
psychological abuse Monica Foster knew she would be subject Mr. MAPES to by her oppressive and
discriminatory conduct.
17. Throughout the time Monica Foster was Mr. MAPES’ counsel she used advberse disabiltiy affects
against Mr. MAPES to call him names and mistreat him .
18. Mr. MAPES continued to bring up plausible concerns in valid oppositions only to have his
disability used against him by Monica Foster.
19. As a direct result of Monica Fosters wrongful conduct, Mr. MAPES has suffered the injuries
alleged herein causing him to be in fear of further retaliation due to Monica Fosters non-compliance
and unprofessional conduct in prohibited acts.
     WHEREFORE, Mr. MAPES demands judgment against Monica Foster individually, jointly and
severally in the amount of Fifteen-Thousand Dollars( $15,000 ) plus costs, disbursements, reasonable
attorneys fees, plus impunitve damages , interest, and whatever other relief the Court deems just and
equitable.
                COUNT II: DISCRIMINATION OF A DISABLED AMERICAN
20. Mr. MAPES incorporates all paragraphs of this Complaint above and herein as if fully set forth
under this Count.
21. Mr. MAPES, his family and Dr., believe, and therefore aver, that Monica Foster acted in
discriminatory practices to interfere with the enjoyment of services on direct basis of disability and
disability related issues. Monica Foster made aware at the time by Mr. MAPES, his family and Dr. why
the services were needed for Mr. MAPES and continued to show a deliberate indifference and
                                                -3-
   Case 1:20-cv-02230-TWP-TAB Document 1 Filed 08/25/20 Page 4 of 5 PageID #: 4


intentional discrimination against Mr. MAPES.
22. As a direct result of Monica Foster’s unlawful actions, Mr. MAPES sustained actual improper
psychological intimidation/pressure, and unduly oppressive conditions causing intent to emotionally
and/or physically harm Mr MAPES which caused Mr MAPES disabilities to have severe adverse
effects from the ongoing mistreatment that Monica Foster chose to use the vulnerable aspect of Mr.
MAPES’ disability to attack Mr. MAPES further. The actions of Monica Foster coercive and
discriminative e-mails sent to Mr. MAPES and phone calls by Monuica Foster put Mr. MAPES at a
disadvantage for a reason that relates directly to Mr MAPES’ disability. Monica Foster and the
business that operates in the United States has a particular policy and practices in way of working that
has had a worse impact on Mr MAPES.Monica Foster’s ongoing unavailing actions has shown Mr
MAPES was treated badly because of Monica Foster’s ongoing mental abus and negligence and
Monica Foster’s commentary on how Mr MAPES is being a certain way not considering the aspect of
stress mixed with Mr MAPES’ disability causes actual impairment to the brain and results in
irreparable serious injury to that organ due to all the stress Monica Foster has allowed and caused by
her direct actions showing further mistreatment to adverse disability symptoms caused by Monica
Foster in Mr MAPES services of a place of public accommodation . Monica Foster chose to use Mr.
MAPES’ disability(s) against him o to oppress and not include him in services on the direct basis of his
disability.
23. As a direct result of Monica Foster’s unlawful actions, Mr MAPES sustained actual improper
psychological intimidation/pressure, and unduly oppressive conditions causing intent to emotionally
and/or physically harm Mr MAPES which caused Mr MAPES to also suffer further emotional distress
23. Monica Foster , knowing Mr MAPES was disabled and even having communications with Mr.
MAPES’ Dr. and Monica Foster’s inhumane unlawful actions more fully set forth above were willful,
wanton and outrageous, done with malice aforethought, and intended to injure and defame with
prejudices to Mr MAPES on direct basis of his disability and/or disability related symptoms , entitling
Mr MAPES to punitive damages.
  WHEREFORE, Mr. MAPES demands judgment against Monica Foster individually, jointly and
severally in the amount of Fifteen-Thousand Dollars( $15,000 ) plus costs, disbursements, reasonable
attorneys fees, plus impunitve damages , interest, and whatever other relief the Court deems just and
equitable.




                                                  -4-
   Case 1:20-cv-02230-TWP-TAB Document 1 Filed 08/25/20 Page 5 of 5 PageID #: 5




This the 25th day of August , 2020
                                                  Respectfully submitted in good faith,

                                                    __ Mr. Eric: J MAPES. __ Pro Se
                                                        P.O. Box 47181
                                                       Indianapolis, IN 46247-0181
                                                       Email: mr.e.mapes@gmail.com
                                                         (765) 400-9732
                                                  All right reserved without prejudice UCC 1-207/1-308 UCC 1-103




                                  CERTIFICATE OF SERVICE

     NOW COMES Disabled Plaintiffs , Mr. Eric J. MAPES and certifies on 10 August 2020, We
electronically filed the foregoing COMPLAINT was originally made with the Court on Monday 10,
August 2020 and with the U.S. Southern District Court via e-mail to temporary-
efiling@insd.uscourts.gov and with the Monica Foster via email to Monica_Foster@fd.org and is being
resubmitted this 25th Aug. 2020( Aug 25th 5 pages total ) .

      This the 25th day of August, 2020
                                                             __ Mr. Eric: J MAPES. __ Pro Se




                                              -5-
